Citation Nr: 0105162	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
amblyopia, esotropia, and blindness of the left eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1998 decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied reopening the claim of entitlement to service 
connection for amblyopia, esotropia, and blindness of the 
left eye.  

A July 2000 Board decision remanded the case to schedule a 
hearing before the Board.  The veteran provided sworn 
testimony at a video hearing in January 2001.  


FINDINGS OF FACT

1.  The RO denied reopening the claim of entitlement to 
service connection for a left eye disability in June 1992 and 
notified the veteran of that decision by letter; he did not 
appeal.  

2.  Evidence received since the June 1992 decision includes a 
VA medical opinion that congenital amblyopia and esotropia of 
the left eye pre-existed service and a private medical 
opinion that congenital amblyopia and esotropia of the left 
eye were aggravated in service.  

3.  The medical evidence does not include a diagnosis of 
blindness of the left eye.  

CONCLUSIONS OF LAW

1.  The June 1992 decision that denied reopening the claim of 
entitlement to service connection for a left eye disability 
is final.  38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the June 1992 decision is new 
and material evidence; the claim of entitlement to service 
connection for amblyopia, esotropia, and blindness of the 
left eye is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (2000).  

3.  Congenital esotropia and amblyopia of the left eye were 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  

4.  Blindness of the left eye was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.306 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied service connection for amblyopia, 
esotropia, and blindness of the left eye in February 1969, 
and the veteran did not appeal.  The veteran filed an 
application to reopen the claim in December 1991.  The RO 
denied reopening the claim in June 1992, and the veteran did 
not appeal.  

At the time of the June 1992 decision, the RO considered the 
evidence, which included service department records, service 
medical records, a May 1966 private medical statement, and a 
January 1969 VA examination report.  Service department 
records show that the veteran served on active duty during 
the Vietnam era but that he saw no combat.  Service medical 
records show that, at the March 1966 induction examination, 
the veteran reported a history of eye trouble, and visual 
acuity of the left eye was 20/200.  The veteran's defective 
vision was not considered disabling at induction.  Within two 
months, in May 1966, a private doctor noted left eye visual 
acuity of 20/400 due to amblyopia and esotropia.  Although 
the veteran reported not wearing eyeglasses for the past 10 
years, the November 1966 military examiner prescribed 
eyeglasses because left eye visual acuity was 20/400 with a 
marked degree of amblyopia.  The April 1967, August 1967, and 
March 1968 military examiners opined that the veteran had 
congenital esotropia of the left eye and marked amblyopia of 
the left eye secondary to the congenital esotropia.  The 
August 1967 and March 1968 examiners stated that the 
veteran's left eye disability medically qualified him for 
duty with permanent restrictions; he was restricted from 
combat or any assignment that required good visual acuity or 
that might endanger the loss of sight from his good right 
eye.  At the September 1968 separation examination, the 
veteran again reported a history of eye trouble, and the 
examiner noted that the veteran had uncorrectable vision of 
20/400.  At the January 1969 VA examination, the veteran 
reported a long history of diminished visual acuity in the 
left eye, and the diagnosis was left eye visual acuity of 
5/200, not capable of improvement.  

The RO considered this evidence and denied reopening the 
claim of entitlement to service connection in June 1992.  
This decision became final because the RO notified the 
veteran of the decision by letter, and a notice of 
disagreement was not filed within the prescribed period.  See 
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In September 
1997, over 5 years later, the veteran filed an application to 
reopen the claim.  A June 1998 decision denied reopening the 
claim, and the veteran timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since June 1992 
includes statements from a private therapeutic optometrist, a 
December 1998 VA examination report, lay statements since 
June 1992, and sworn testimony from the November 1999 and 
January 2001 hearings.  The August 1998 and November 1998 
statements from the private optometrist are material because 
they show that the veteran currently has left eye esotropia 
that caused current amblyopia in the left eye.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  The November 1998 statement also 
includes a medical opinion that the veteran's current 
esotropia and amblyopia were aggravated by lack of treatment 
during the veteran's service from 1966 to 1968.  The December 
1998 VA examination report is material because it includes a 
medical opinion that left eye esotropia, amblyopia, 
hyperopia, and presbyopia are congenital with no connection 
to any existing service-connected disability.  The veteran's 
testimony and lay statements are material because they assert 
that left eye visual acuity diminished from 20/200 to 20/400 
during service and that the veteran first noticed seeing 
spots before his left eye in service.  

The claim must be reopened because the veteran has submitted 
new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
veteran in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  This 
claim may be decided on the merits because the VA fulfilled 
its duty to assist the veteran in the development of facts 
pertinent to the claim.  The RO obtained service medical 
records and relevant medical records from the identified 
health care providers.  The veteran received a VA 
examination, filed lay statements with the RO, and provided 
sworn testimony at two hearings.  The VA has fulfilled its 
duty to assist the veteran.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).  The veteran must present 
medical evidence of a current left eye disability, of 
incurrence or aggravation of a left eye disability in 
service, and of a nexus between an in-service left eye 
disability and the current left eye disability.  See Epps v. 
Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Although the veteran is presumed to having a normal left eye 
at enlistment, clear and unmistakable evidence demonstrates 
that a left eye disability existed prior to service.  A 
veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2000).  The presumption of soundness at 
enlistment is rebutted because the veteran reported a long 
history of left eye vision problems to the military induction 
examiner and to several other examiners during and since 
service.  The veteran testified that he wore eyeglasses at 
age 12, and the April 1967, August 1967, March 1968, and 
December 1998 examiners opined that the veteran had 
congenital esotropia of the left eye and marked amblyopia of 
the left eye secondary to the congenital esotropia.  

Congenital or developmental defects, such as amblyopia and 
esotropia, are normally excluded from consideration for 
service connection because they are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (2000).  Entitlement to service connection for a 
congenital disorder may be allowed, however, if the 
congenital disorder initially became manifest in service but 
progresses during service at a greater rate than normally 
expected.  VA General Counsel Precedent Opinion 67-90, 55 
Fed. Reg. 43253 (1990).  Entitlement to service connection 
turns on whether manifestations of the disease in service 
constituted "aggravation" of the condition.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993).  Service connection for a 
pre-existing disorder, such as congenital amblyopia and 
esotropia, may be allowed on an aggravation basis, when the 
evidence demonstrates that there is an increase in the 
disability during service, unless there is a showing that the 
increase is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) (2000).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (2000).  

A presumption of aggravation applies in this case because, by 
separation from service, the veteran's left eye, which had 
originally been considered not disabling, had caused 
permanent medical restriction for a year, and his visual 
acuity had diminished from 20/200 to 20/400.  By separation 
from service, the veteran's amblyopia and esotropia were 
considered uncorrectable and incapable of improvement, and 
there was no evidence that the increase in severity was due 
to the natural progress of congenital amblyopia or esotropia.  
Instead, the veteran had to wear eyeglasses in service for 
the first time in ten years, and he experienced blurry 
vision, dizziness, and spots before his left eye.  See Maxson 
v West, 12 Vet. App. 453, 459-460 (1999).  In November 1998, 
a private therapeutic optometrist opined that current 
amblyopia and esotropia were aggravated by lack of treatment 
during service from 1966 to 1968.  Although the December 1998 
VA examiner opined that left eye esotropia, amblyopia, 
hyperopia, and presbyopia had no connection to any existing 
service-connected disability, the presumption of aggravation 
has not been rebutted by clear and unmistakable evidence.  
The claims folder includes no medical opinion that the 
increase in severity of the veteran's amblyopia and esotropia 
were due to the natural progress of preexisting disease.  See 
38 C.F.R. § 3.306(b).  

The veteran will receive the benefit of the doubt because the 
evidence is in approximate balance for and against 
entitlement to service connection for amblyopia and esotropia 
on an aggravation basis.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Although the claim is reopened, the medical evidence does not 
include a current diagnosis of blindness of the left eye.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Entitlement to 
service connection for blindness of the left eye must be 
denied because a preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim 
for service connection for amblyopia, esotropia, and 
blindness of the left eye is reopened.  

Entitlement to service connection for amblyopia and esotropia 
is granted.  

Entitlement to service connection for blindness of the left 
eye is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

